Citation Nr: 1619406	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  11-05 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a depressive disorder and a panic disorder.

3.  Entitlement to an initial evaluation in excess of 10 percent for a left wrist disability.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1970 to June 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The record reflects that the Veteran was provided a statement of the case in November 2014 on the issue of entitlement to a higher rating for PTSD.  In the cover letter sent with the statement of the case, he was informed of the requirement that he submit a timely substantive appeal to perfect his appeal with respect to the issue.  The record reflects that he did not and that the issue has not been certified for appellate consideration.  Therefore, the Board will limit its consideration accordingly.   

The Board notes that in November 2015, the Veteran's attorney of record submitted a motion to withdraw as the Veteran's representative.  The Board determined that there was good cause for the motion and granted the motion in March 2016.  The Board sent the Veteran a letter in March 2016 informing him of the foregoing and of his options for appointing another representative.  He also was informed that the Board would proceed with its action on the appeal if no response was received within 30 days.  The Veteran did not respond.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for a depressive disorder and a panic disorder and entitlement to an initial rating in excess of 10 percent for a left wrist disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

In a May 2013 rating decision, prior to the promulgation of a Board decision, a Decision Review Officer (DRO) granted the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The issue of entitlement service connection for PTSD is moot.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2008, the Veteran filed a claim of entitlement to service connection for depressive neurosis.  A December 2008 rating decision denied the claim characterized as entitlement to service connection for depressive disorder and panic disorder without agoraphobia based on diagnoses rendered in a November 2008 VA examination report.  The Veteran disagreed with the decision and submitted private medical evidence indicating a diagnosis of PTSD.  The Veteran perfected an appeal in November 2009 and, thus, conferred appellate jurisdiction to the Board to review the merits of this claim.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202.  Prior to the Board promulgating a decision, a DRO granted entitlement to service connection for PTSD.  Consequently, the issue of entitlement to service connection for PTSD is moot.  Therefore, the appeal for this benefit must be dismissed.  38 C.F.R. § 20.202.


ORDER

The appeal for entitlement to service connection for PTSD is dismissed.


REMAND

Although the Veteran was granted service connection for PTSD in a May 2013 DRO decision, entitlement to service connection for a depressive disorder and a panic disorder was addressed in a March 2011 statement of the case, and that issue was certified for appellate consideration in May 2013.  The record does not reflect that the Veteran has withdrawn his appeal for service connection for a depressive disorder and a panic disorder.  Therefore, he should be contacted to determine whether he wants to continue his appeal with respect to that issue and he should be provided a supplemental statement of the case unless he formally withdraws the issue from his appeal.  

The Board's review of the record reveals that further development is warranted before the claim of entitlement to an initial rating in excess of 10 percent for a left wrist disability is decided by the Board. 

In July 2009, the Veteran disagreed with the 10 percent rating assigned for his service-connected left wrist disability.  Review of the electronic records indicates that the Veteran has not been afforded a VA examination for his left wrist disability since November 2008.  In addition, VA treatment records for the period beginning November 2014 are not currently included in the evidence of record.  Therefore, further development to obtain any outstanding VA treatment records and to afford the Veteran a current VA examination is in order.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should request the Veteran to clarify whether he is seeking appellate review with respect to the issue of entitlement to service connection for a depressive disorder and a panic disorder.  If the Veteran does not inform the RO or the AMC in writing that he desires to withdraw the issue from his appeal, he should be provided a supplemental statement of the case addressing the issue.

2. The RO or the AMC should undertake appropriate development to obtain any outstanding, medical records pertinent to the left wrist claim, to include VA treatment records for the time period from November 2014 to the present.

3. Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his left wrist disability.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4. The RO or the AMC also should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the left wrist claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


